[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                     JAN 04, 2011
                                       No. 10-11985                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                            D.C. Docket No. 1:09-cr-21044-MGC-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff - Appellee,

                                           versus

OSCAR DANILO ESTRADA-LANDERO,
a.k.a. Oscar Danilo Estrada Ortiz,
a.k.a. Oscar Danilo Estrada,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                       (January 4, 2011)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:

         Oscar Estrada-Landero appeals his 41-month sentence imposed for re-entry
into the United States after deportation. On appeal, Estrada-Landero argues that

his sentence was substantively and procedurally unreasonable because the district

court improperly enhanced his sentence and failed to adequately consider the 18

U.S.C. § 3553(a)(2) sentencing factors.

      Estrada-Landero, a citizen of Nicaragua, was deported from the United

States in 2004 after being convicted for a lewd and lascivious exhibition to a child

under the age of 16 in a Florida court. After re-entering the United States in 2009,

he was arrested for residing in the country after being formally removed. He

pleaded guilty and received a sentence that was within the applicable 41–51-

month guideline range. However, in calculating his base offense level, the district

court included a 16-level enhancement under U.S. Sentencing Guideline §

2L1.2(b)(1)(A)(ii) based on his prior state conviction for “a crime of violence.”

On appeal, Estrada-Landero argues that his lewd and lascivious conviction under

Fla. Stat. § 800.04 did not constitute a crime of violence warranting the 16-point

enhancement. He contends that the offensive conduct did not require physical

contact with the victim, and thus it did not meet the definition of sexual abuse of a

minor. At the most, Estrada-Landero contends, the prior conviction was an

“aggravated felony” warranting only an 8-point enhancement, which would have

resulted in a lower guideline range of 18–24 months.

                                          2
      We review de novo whether a defendant’s prior conviction qualifies under

the U.S. Sentencing Guidelines as a “crime of violence.” United States v.

Palomino Garcia, 606 F.3d 1317, 1326 (11th Cir. 2010). Under the Guidelines, a

16-level enhancement is imposed if the defendant had previously been deported

following a felony conviction for “a crime of violence.” U.S.S.G. §

2L1.2(b)(1)(A)(ii). A “crime of violence” is defined by the Guidelines to include,

among other things, “sexual abuse of a minor” or “any other offense . . . that has as

an element the use, attempted use, or threatened use of physical force against the

person of another.” U.S.S.G. § 2L1.2, cmt. n.1(B)(iii). Guidelines commentary

“that interprets or explains a guideline is authoritative unless it violates the

Constitution or a federal statute, or is inconsistent with, or a plainly erroneous

reading of, that guideline.” Stinson v. United States, 508 U.S. 36, 38, 113 S.Ct.

1913, 1915 (1993). The Guidelines were amended in 2003 to clarify that a “crime

of violence” incorporates specific enumerated offenses, including “sexual abuse

of a minor,” “regardless of whether the prior offense expressly has as an element

the use, attempted use, or threatened use of physical force against the person of

another.” U.S.S.G. app. C, amend. 658 (emphasis added).

      In United States v. Padilla-Reyes, 247 F.3d 1158, 1164 (11th Cir. 2001), we

held that “sexual abuse of a minor” included violations of Fla. Stat. § 800.04

                                           3
(1987), which did not require physical contact with the victim in all cases, with or

without sexual contact, and supported the application of a 16-level enhancement

pursuant to § 2L1.2(b)(1)(A). “[T]he phrase ‘sexual abuse of a minor’ means a

perpetrator’s physical or nonphysical misuse or maltreatment of a minor for a

purpose associated with sexual gratification.” Id. at 1163. Although

§ 800.04 was changed, the changes in the Florida statute did not affect its

coverage of offenses that require and do not require physical contact with the

victim. Compare Fla. Stat. § 800.04(1987) (setting forth an offense for knowingly

committing “any lewd or lascivious act in the presence of any child under the age

of 16 years without committing the crime of sexual battery . . . .”), with Fla. Stat.

§ 800.04 92000) (setting forth an offense for intentionally exposing the genitals in

a lewd or lascivious manner “in the presence of a victim less than 16 years of

age”).

         Therefore, we find that the district court correctly calculated the advisory

guideline range and did not err in imposing the 16-level enhancement. Estrada-

Landero’s prior conviction for sexual abuse of a minor is an enumerated offense in

the definition of “crime of violence,” and we rely upon Padilla-Reyes to conclude

that it qualifies for the 16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A).

See 247 F.3d at 1164.

                                            4
      Of course, our review of the final sentence imposed by the district court is

for reasonableness. United States v. Agbai, 497 F.3d 1226, 1229 (11th Cir. 2007)

(per curiam). The Supreme Court has explained that the reasonableness standard

is review for abuse of discretion. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct.

586, 591 (2007). The district court is required to impose a sentence that is

“sufficient, but not greater than necessary, to comply with the purposes” listed in

18 U.S.C. § 3553(a), including the need to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, deter

criminal conduct, and protect the public from the defendant’s future criminal

conduct. See 18 U.S.C. § 3553(a)(2). In imposing a particular sentence, the court

must also consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the applicable guideline range, and the pertinent

policy statements of the Sentencing Commission. Id. § 3553(a)(1), (3)–(7).

      After we have decided that a sentence is procedurally sound, we must

examine whether the sentence was substantively reasonable in light of the record

and the § 3553(a) factors. Gall, 552 U.S. at 51, 128 S.Ct. at 597. We ordinarily

expect a sentence imposed within the advisory Guidelines range or well below the

statutory maximum sentence to be reasonable. See United States v. Gonzalez, 550

F.3d 1319, 1324 (11th Cir. 2008) (per curiam). Here, Estrada-Landero’s sentence

                                          5
of 41 months was on the low end of the applicable guideline range of 41–51

months. It was also well below the 10-year statutory maximum penalty. It is also

clear that the district court properly took into consideration the § 3553(a) factors,

including: (1) the nature of the lewd and lascivious exhibition offense and the age

of the victim, (2) Estrada-Landero’s criminal history and his reasons for re-entry

into the United States, (3) his personal statement requesting forgiveness, (4) the

seriousness of the offense, (5) respect for the law, and (6) just punishment.

      The district court considered the arguments of both Estrada-Landero and the

government at sentencing when considering whether the 16-level enhancement

was appropriate. It imposed a sentence that was within the guideline range, was

supported by the record, and met the goals encompassed within 18 U.S.C. §

3553(a). Accordingly, Estrada-Landero’s sentence was both procedurally and

substantively reasonable, and we affirm.

      AFFIRMED.




                                           6